                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-00673-AG (DFM)                                          Date: March 29, 2019
    Title   Joseph Townsend v. Frank Park, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                          Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


      On January 29, 2019, Plaintiff filed a civil rights complaint in this Court. See Dkt. 1.
Plaintiff’s Complaint was not accompanied by the necessary $400 filing fee or a request to proceed
without prepayment of filing fees. See id. On February 14, 2019, this Court ordered Plaintiff to
submit a completed CV-60P within twenty-one (21) days. See Dkt. 4.

        Plaintiff did not file a completed CV-60P by the deadline. Accordingly, within twenty-one
(21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing why the
Court should not dismiss this action for failure to prosecute. Plaintiff is expressly warned that if he
fails to file a timely response to this Order, the Court may recommend dismissal of this action for
lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 1
